ORIGINAL
      3Jn tbe Wniteb ~tates Id. Construed liberally, the complaint is alleging tortious actions on the
part of three listed doctors, the psychological board that licensed the psychiatrists,
and a bonding company, including false diagnosis, defamation of character,
coercion, medical malpractice, and breach of the duty of care. Id.

       The government moved to dismiss plaintiff's complaint under Rule 12(b)(l) of
the Rules of the United States Court of Federal Claims (RCFC) because this Court
lacks subject-matter jurisdiction over claims against private individuals and
entities. Def.'s Mot. at 1-2. While a prose plaintiff's filings are to be liberally
construed, see Erickson v. Pardus, 551 U.S. 89, 94 (2007), defendant is correct that
plaintiff has failed to state a claim within this court's jurisdiction.

       Plaintiff seems to be confused about the jurisdiction of the Court of Federal
Claims. Mister Woodrum's complaint does not appear to contain any factual
allegations concerning the United States government, much less anything related to
our subject-matter jurisdiction. Based on the address plaintiff listed on his
complaint, it appears that plaintiff is an inmate at Two Rivers Corrections, an
Oregon state prison. To the extent to which plaintiff may be seeking money based
on the actions of state and local government entities, that is not within our power to
grant. See Vlahakis v. United States, 215 Ct. Cl. 1018, 1018 (1978).

        Plaintiff did not allege a contract with the federal government, a right under
a statute mandating compensation from the federal government, or any other basis
for jurisdiction. See 28 U.S.C. § 1491. Even if the torts alleged in the complaint
could be construed as involving the federal government, our court would still lack
jurisdiction, as we have no power to hear tort claims. See 28 U.S.C. § 1491(a)(l).
Thus, plaintiff has failed to state a claim against the United States or federal
officials that would fall within this court's jurisdiction.

       Before plaintiff received the government's motion to dismiss this case, he
moved for an extension of time so that he could find an attorney to represent him.
Perhaps this is why Mr. Woodrum has not responded to the government's motion.
In any event, because it is evident that the complaint contains no claim within our
jurisdiction, it would be futile to allow Mr. Woodrum additional time to secure
counsel for this matter. Plaintiff's motion for an extension of time is therefore
DENIED.

       For the reasons stated above, the government's motion to dismiss this case
for lack of subject-matter jurisdiction, under RCFC 12(b)(l), is GRANTED. The
Clerk shall close the case.t

IT IS SO ORDERED.



                                         ~~~~
                                          Judge




t The Court also notes that plaintiff has neither filed an application to proceed in
forma pauperis nor paid the filing fee. Since the case is clearly not within our
jurisdiction and review of the matter did not consume a significant amount of
judicial resources, plaintiff's filling fee is waived.

                                         -2-